DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/02/2022 has been entered.
Response to Amendment
The amendment filed 05/02/2022 is entered. Claims 1-8 are cancelled; claims 9-11, 14, 17, and 18 amended; and claims 19-21 have been added.  Therefore, claims 9-21 are currently pending.
The amendment is sufficient in overcoming the previously indicated grounds of rejection under 35 USC 103.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Independent claims 9, 17, and 18 have been amended to recite “determining a distance (d2) to a machining ground by subtracting said first reflection (A) from a third reflection (C) from a machining point of said laser beam and/or a machining depth (d3) by subtracting said second reflection (B) from said third reflection (C).” 

    PNG
    media_image1.png
    342
    364
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    328
    357
    media_image2.png
    Greyscale

With respect to the instant specification, Figures 2 and 3 illustrate the discloses embodiments of a portion of the machining head in which reflection A is incident on reflective reference 214, reflection B is incident on surface 2 of workpiece 1, and reflection C is incident on the bottom of kerf 3. Figures 2 and 3 also illustrate distances d1, d2, and d3 relative to reflections A, B, and C.  
Paragraph 0050 of the specification, as published, discloses the following:
[0050] Typically, the measuring device is configured to calculate the distance d1 between the end portion 216 and the workpiece 1 based on a difference between a distance determined from the second reflection B and a distance determined from the first reflection A, while taking into account the offset z. The distances from the first reflection A and the second reflection B may be determined with respect to a reference of the measuring device. For example, the distances from the first reflection A and the second reflection B may indicate respective path lengths or path length differences of the reflections with respect to the reference of the measuring device. As explained above, however, a reference of the measuring device, such as the reflected light in the reference arm 136, is not necessarily required, but it is also possible to determine the path length difference and thus the distance (d1+z) only from the first reflection A and the second reflection B. In an exemplary embodiment, the distance d1 between the end portion 216 and the workpiece surface 2 may be calculated by subtracting the distance from the first reflection A (and optionally the offset z) from the distance from the reflection B. Similarly, the distance d2 between the end portion 216 and the machining ground may be calculated by subtracting the distance from the first reflection A (optionally corrected by the offset z) from the distance from the reflection C. The distance d3 between the surface 2 of the workpiece 1 and the machining ground may be calculated, for example, by subtracting the distance from the reflection B from the distance from the reflection C.

	The specification discloses that the distance d1 is calculated by “subtracting the distance from the first reflection A…from the distance of the reflection B” and that the distance d2 is calculated, similarly, by “subtracting the distance from the first reflection…from the distance from the reflection C” (emphasis added.)  With respect to distance d3, which is between the surface 2 of workpiece 1 and the machining ground of 3, is disclosed as being calculated by “subtracting the distance from the reflection B from the distance from reflection C” (emphasis added).
	Here, the specification provides support for the distances d1, d2, and d3 being calculated by subtracting the distance of a respective reflection from the distance of another reflection.  However, the claim amendment is broader that what is disclosed in the originally filed specification.  That is, the specification lacks sufficient support for the distance d2 being determined by “subtracting said first reflection (A) from a third reflection (C)” and for the distance d3 being determined by “subtracting said second reflection (B) from said third reflection (C).
	The examiner recommends amending the claim language to recite “determining a distance (d2) to a machining ground by subtracting a distance of said first reflection (A) from distance of a third reflection (C) from a machining point of said laser beam and/or a machining depth (d3) by subtracting a distance of said second reflection (B) from the distance of said third reflection (C),” or words to that effect.
	Dependent claims 19-21 recite that the step of determining distance d1 is “by subtracting said first reflection (A) from said second reflection (B),” which lacks sufficient support in the originally filed specification for the same reasons detailed above.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claims 9-21 are rejected under 35 U.S.C § 112(b), or for pre-AIA  applications (second paragraph), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant(s) regard as the invention.  Specifically, the claims recite limitations that are vague, indefinite, and/or confusing.
Regarding claims 9, 17, and 18 the recitation of “determining a distance (d2) to a machining ground by subtracting said first reflection (A) from a third reflection (C) from a machining point of said laser beam and/or a machining depth (d3) by subtracting said second reflection (B) from said third reflection (C)” renders the claim indefinite as, for much of the same reason as detailed above, it is unclear what is meant by subtracting a reflection from another reflection.  The specification does not sufficiently describe what is meant by, for instance, “subtracting said first reflection (A) from a third reflection (C)” and “subtracting said second reflection (B) from said third reflection (C).”  The examiner recommends amending the claim language to recite “determining a distance (d2) to a machining ground by subtracting a distance of said first reflection (A) from distance of a third reflection (C) from a machining point of said laser beam and/or a machining depth (d3) by subtracting a distance of said second reflection (B) from the distance of said third reflection (C),” or words to that effect.
	Dependent claims 19-21 recite that the step of determining distance d1 is “by subtracting said first reflection (A) from said second reflection (B),” which renders the claims indefinite for the same reasons as detailed above.
	For purposes of examination, the examiner will interpret the “subtracting” limitations to mean that a distance of one reflection is subtracted from a distance of another reflection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-14 and 16-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (U.S. Publication 2016/0059350), hereinafter Schoenleber, in view of Schönleber et al. (U.S. Publication 2019/0091798; relying of earlier priority date of 04/22/2016), hereinafter Schönleber ‘798.
Regarding claim 9, Schoenleber discloses a method for machining a workpiece using a laser beam (para. 0002; “invention relates to a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus by means of which workpieces can be welded, cut or otherwise machined.”) (See Figures 1-2; machining head 14; workpiece 24-para. 0061), comprising: 

    PNG
    media_image3.png
    483
    435
    media_image3.png
    Greyscale

providing a machining head (Fig. 2; machining head 24) with a housing (Fig. 2; housing 30; para. 0067) having an opening (Fig. 2; opening 55 in nozzle 56-para. 0069) for emitting said laser beam (Fig. 2; laser beam 21 generated from laser beam source 18-para. 0064) from said machining head (14) (laser beam 21 is focused at focal spot 22 for machining workpiece 24) and at least one reflective reference (Fig. 2; reflective annular face 80-para. 0082) for reflecting an optical measurement beam (measuring beam 65) (Fig. 2 and paragraph 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (para. 0082; “reflective annular face 80 is inclined such that the measuring light 65 incident thereon, which in FIG. 2 is highlighted in bold, is reflected into itself, as indicated by the double arrows.”) (para. 0083; “Since the position of the reflective annular face 80 does not alter, the portion of the measuring light 65 that is reflected by it thus directly measures the optical path length differences that are caused by pressure fluctuations in the interior 61. In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b.”), the at least one reflective reference being provided on an inner surface of the housing (Fig. 2 and paragraph 0082; 80 is “located at the lower end of the nozzle 56, in the bore 58…being in immediate proximity to the opening 55); 

    PNG
    media_image4.png
    242
    303
    media_image4.png
    Greyscale

directing the optical measurement beam (65) partially through said opening onto said workpiece (24) and partially onto said reflective reference (80) (paragraphs 0082-0083), said optical measurement beam being at least partially parallel to said laser beam (as shown above); and 
determining a distance between said machining head and said workpiece based on a first reflection (beam 65B is the portion of beam 65 reflected by the reflective surface 80) of said optical measurement beam (65) from said at least one reflective reference (80) and on a second reflection (beam 65A is the portion of beam 65 reflected by the workpiece) of said optical measurement beam (65) from said workpiece (24) (“In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b”) (para. 0064; “To ensure that the focal spot 22 is always optimally positioned in relation to the workpiece 24, the machining head 14 has an integrated optical coherence tomograph 26, which continuously measures the distance between the machining head 14 and the workpiece 24, in proximity to the focal spot 22.”) (para. 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (See also paragraphs 0078, as well as, Fig. 4 and paragraphs 0084-0087; detailing using beams 65A/B, along with coherence tomograph 26 to determine the distance between machine head 14 and workpiece 24).
Schoenleber teaches substantially the claimed invention except for determining a distance to a machining ground by subtracting said first reflection from a third reflection from a machining point of said laser beam and/or a machining depth by subtracting said second reflection from said third reflection.
Schönleber ‘798 teaches that it is known in the art of measuring the depth on a workpiece during laser welding (para. 0001) (para. 0003; “A problem that was previously unsatisfactorily solved when welding or drilling with the aid of laser beams, was keeping the penetration depth of the laser beam at the desired setpoint as accurately as possible. The penetration depth is the axial extent of the vapor capillary that is generated by the laser beam in the workpiece. Only when the penetration depth reaches its setpoint may the desired machining result be obtained. For example, if the penetration depth is not deep enough when welding two metal sheets, there is no, or only incomplete, welding of the two sheets. On the other hand, if the penetration depth is too deep, this may lead to welding through.”) for a machining head (14) to use an optical coherence tomograph (40) to measure distances.  

    PNG
    media_image5.png
    443
    542
    media_image5.png
    Greyscale

Schönleber ‘798 teaches determining a distance to a machining ground by subtracting said first reflection from a third reflection from a machining point of said laser beam and/or a machining depth (depth d) by subtracting said second reflection (second measuring beam 70b, which corresponds to the second measuring beam 65a of Schoenleber ‘350) (para. 0076; “For measuring the penetration depth d, the first measuring beam 70a measures at the first measuring point MPa, the distance of the bottom of the vapor capillary 88 relative to a reference point at which this is possible, for example a point on the surface of the protective glass 38 that is traversed by the optical axis OA. In FIG. 4, this distance is designated a1.”) from said third reflection (measuring beam 70a, which is from a machining point MPa, or the bottom of capillary hole 88, of machining point 36 of the laser beam 19 ) (para. 0077; “At the second measuring point MPb, the second measuring beam 70b measures the distance between the reference point and the surface 91 of the first workpiece 24 surrounding the vapor capillary 88. The penetration depth d then results simply as the difference between the distances a2 and a1.”) (para. 0078; “The measuring light that was guided in the object arm 52 and, after reflection at the measuring points MPa, MPb, that entered the object arm 52 again, is evaluated in order to determine the distances a2 and a1. This portion of the measuring light passes through the further optical fiber 56 back to the fiber coupler 46 and the optical circulator 44 and interferes in the spectrograph 54 with the measuring light which has been reflected in the reference arm 50. The interference signal is fed to a control and evaluation device 114 (see FIG. 2), which then calculates the optical path length difference of the measurement light reflected in the reference arm 50 and in the object arm 52. From this, the distances a1, a2 of the measuring points MPa, MPb may be derived from the common reference point.”).
The advantage of combining the teachings of Schönleber ‘798 is that in doing so would provide a means for maintaining the penetration depth of the laser beam at the desired setpoint as accurately as possible (para. 0003; Schönleber ‘798).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber with Schönleber ‘798, by adding to the determining a distance step of Schoenleber, with the teachings of Schönleber ‘798, in order to provide a means for maintaining the penetration depth of the laser beam at the desired setpoint as accurately as possible (para. 0003; Schönleber ‘798).
Regarding claim 10, the primary combination, as applied to claim 9, teaches each claimed limitation.
Schoenleber further teaches wherein the step of determining the distance comprises determining said distance between an end portion of said machining head and saidApplication No. 16/622,4534 Docket No.: 47PREC-TE10602PA Reply to Office Action of May 27, 2021workpiece (para. 0074; continuously measure the distance of the workpiece 24 in relation to the machining head 14 during operation) while taking into account a known offset between said reflective reference and said end portion of said machining head including said opening (See citations in claim 9 above) (Fig. 4 and paragraphs 0083-0087).  
Regarding claim 11, the primary combination, as applied to claim 9, teaches each claimed limitation.

    PNG
    media_image4.png
    242
    303
    media_image4.png
    Greyscale

Schoenleber further teaches wherein said reflective reference (80) is disposed within the housing (30) and/or adjacent to said opening (55) (see citations in claim 9 above).
Regarding claim 12, the primary combination, as applied to claim 9, teaches each claimed limitation.

    PNG
    media_image3.png
    483
    435
    media_image3.png
    Greyscale

Schoenleber further teaches wherein said optical measurement beam (65) is coaxial with said laser beam (21) through said opening (see citations in claim 9 above).  
Regarding claim 14, the primary combination, as applied to claim 9, teaches each claimed limitation.
Schoenleber further teaches wherein the step of determining the distance comprises determining the distance using an optical coherence tomograph (coherence tomograph 26) (see citations in claim 9 above).
Regarding claim 16, the primary combination, as applied to claim 9, teaches each claimed limitation.
Schoenleber teaches wherein said optical measurement beam (65) comprises two or more partial beams (65A and 65B), the method further comprising directing at least a first partial beam to said reflective reference and directing at least a second partial beam to said opening (see citations in claim 9 above).
Regarding claim 17, Schoenleber discloses a method for machining a workpiece using a laser beam (para. 0002; “invention relates to a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus by means of which workpieces can be welded, cut or otherwise machined.”) (See Figures 1-2; machining head 14; workpiece 24-para. 0061), comprising: 

    PNG
    media_image3.png
    483
    435
    media_image3.png
    Greyscale

providing a machining head (Fig. 2; machining head 24) with a housing (Fig. 2; housing 30; para. 0067) having an opening (Fig. 2; opening 55 in nozzle 56-para. 0069) for emitting said laser beam (Fig. 2; laser beam 21 generated from laser beam source 18-para. 0064) from said machining head (14) (laser beam 21 is focused at focal spot 22 for machining workpiece 24) and at least one reflective reference (Fig. 2; reflective annular face 80-para. 0082) for reflecting an optical measurement beam (measuring beam 65) (Fig. 2 and paragraph 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (para. 0082; “reflective annular face 80 is inclined such that the measuring light 65 incident thereon, which in FIG. 2 is highlighted in bold, is reflected into itself, as indicated by the double arrows.”) (para. 0083; “Since the position of the reflective annular face 80 does not alter, the portion of the measuring light 65 that is reflected by it thus directly measures the optical path length differences that are caused by pressure fluctuations in the interior 61. In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b.”); 

    PNG
    media_image4.png
    242
    303
    media_image4.png
    Greyscale

directing the optical measurement beam (65) partially through said opening onto said workpiece (24) and partially onto said reflective reference (80) (paragraphs 0082-0083), said optical measurement beam being at least partially parallel to said laser beam (as shown above); and 
determining a distance between said machining head and said workpiece based on a first reflection (beam 65B is the portion of beam 65 reflected by the reflective surface 80) of said optical measurement beam (65) from said at least one reflective reference (80) and on a second reflection (beam 65A is the portion of beam 65 reflected by the workpiece) of said optical measurement beam (65) from said workpiece (24) (“In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b”) (para. 0064; “To ensure that the focal spot 22 is always optimally positioned in relation to the workpiece 24, the machining head 14 has an integrated optical coherence tomograph 26, which continuously measures the distance between the machining head 14 and the workpiece 24, in proximity to the focal spot 22.”) (para. 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (See also paragraphs 0078, as well as, Fig. 4 and paragraphs 0084-0087; detailing using beams 65A/B, along with coherence tomograph 26 to determine the distance between machine head 14 and workpiece 24),

    PNG
    media_image4.png
    242
    303
    media_image4.png
    Greyscale

wherein the at least one reflective reference (80) is oriented such that the first reflection (65B) of said optical measurement beam and the optical measurement beam (65) are coaxial (as shown in Figure 2).
Schoenleber teaches substantially the claimed invention except for determining a distance to a machining ground by subtracting said first reflection from a third reflection from a machining point of said laser beam and/or a machining depth by subtracting said second reflection from said third reflection.
Schönleber ‘798 teaches that it is known in the art of measuring the depth on a workpiece during laser welding (para. 0001) (para. 0003; “A problem that was previously unsatisfactorily solved when welding or drilling with the aid of laser beams, was keeping the penetration depth of the laser beam at the desired setpoint as accurately as possible. The penetration depth is the axial extent of the vapor capillary that is generated by the laser beam in the workpiece. Only when the penetration depth reaches its setpoint may the desired machining result be obtained. For example, if the penetration depth is not deep enough when welding two metal sheets, there is no, or only incomplete, welding of the two sheets. On the other hand, if the penetration depth is too deep, this may lead to welding through.”) for a machining head (14) to use an optical coherence tomograph (40) to measure distances.  

    PNG
    media_image5.png
    443
    542
    media_image5.png
    Greyscale

Schönleber ‘798 teaches determining a distance to a machining ground by subtracting said first reflection from a third reflection from a machining point of said laser beam and/or a machining depth (depth d) by subtracting said second reflection (second measuring beam 70b, which corresponds to the second measuring beam 65a of Schoenleber ‘350) (para. 0076; “For measuring the penetration depth d, the first measuring beam 70a measures at the first measuring point MPa, the distance of the bottom of the vapor capillary 88 relative to a reference point at which this is possible, for example a point on the surface of the protective glass 38 that is traversed by the optical axis OA. In FIG. 4, this distance is designated a1.”) from said third reflection (measuring beam 70a, which is from a machining point MPa, or the bottom of capillary hole 88, of machining point 36 of the laser beam 19 ) (para. 0077; “At the second measuring point MPb, the second measuring beam 70b measures the distance between the reference point and the surface 91 of the first workpiece 24 surrounding the vapor capillary 88. The penetration depth d then results simply as the difference between the distances a2 and a1.”) (para. 0078; “The measuring light that was guided in the object arm 52 and, after reflection at the measuring points MPa, MPb, that entered the object arm 52 again, is evaluated in order to determine the distances a2 and a1. This portion of the measuring light passes through the further optical fiber 56 back to the fiber coupler 46 and the optical circulator 44 and interferes in the spectrograph 54 with the measuring light which has been reflected in the reference arm 50. The interference signal is fed to a control and evaluation device 114 (see FIG. 2), which then calculates the optical path length difference of the measurement light reflected in the reference arm 50 and in the object arm 52. From this, the distances a1, a2 of the measuring points MPa, MPb may be derived from the common reference point.”).
The advantage of combining the teachings of Schönleber ‘798 is that in doing so would provide a means for maintaining the penetration depth of the laser beam at the desired setpoint as accurately as possible (para. 0003; Schönleber ‘798).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber with Schönleber ‘798, by adding to the determining a distance step of Schoenleber, with the teachings of Schönleber ‘798, in order to provide a means for maintaining the penetration depth of the laser beam at the desired setpoint as accurately as possible (para. 0003; Schönleber ‘798).
Regarding claim 18, Schoenleber discloses a method for machining a workpiece using a laser beam (para. 0002; “invention relates to a method for measuring the distance between a workpiece and a machining head of a laser machining apparatus by means of which workpieces can be welded, cut or otherwise machined.”) (See Figures 1-2; machining head 14; workpiece 24-para. 0061), comprising: 

    PNG
    media_image3.png
    483
    435
    media_image3.png
    Greyscale

providing a machining head (Fig. 2; machining head 24) with a housing (Fig. 2; housing 30; para. 0067) having an opening (Fig. 2; opening 55 in nozzle 56-para. 0069) for emitting said laser beam (Fig. 2; laser beam 21 generated from laser beam source 18-para. 0064) from said machining head (14) (laser beam 21 is focused at focal spot 22 for machining workpiece 24) and at least one reflective reference (Fig. 2; reflective annular face 80-para. 0082) for reflecting an optical measurement beam (measuring beam 65) (Fig. 2 and paragraph 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (para. 0082; “reflective annular face 80 is inclined such that the measuring light 65 incident thereon, which in FIG. 2 is highlighted in bold, is reflected into itself, as indicated by the double arrows.”) (para. 0083; “Since the position of the reflective annular face 80 does not alter, the portion of the measuring light 65 that is reflected by it thus directly measures the optical path length differences that are caused by pressure fluctuations in the interior 61. In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b.”), the at least one reflective reference is located in a circumferential area of the opening (55) (Fig. 2 and paragraph 0082; 80 is “located at the lower end of the nozzle 56, in the bore 58…being in immediate proximity to the opening 55); 

    PNG
    media_image4.png
    242
    303
    media_image4.png
    Greyscale

directing the optical measurement beam (65) partially through said opening onto said workpiece (24) and partially onto said reflective reference (80) (paragraphs 0082-0083), said optical measurement beam being at least partially parallel to said laser beam (as shown above); and 
determining a distance between said machining head and said workpiece based on a first reflection (beam 65B is the portion of beam 65 reflected by the reflective surface 80) of said optical measurement beam (65) from said at least one reflective reference (80) and on a second reflection (beam 65A is the portion of beam 65 reflected by the workpiece) of said optical measurement beam (65) from said workpiece (24) (“In order to distinguish the portions of the measuring light 65 that are reflected by the workpiece 24 and by the annular face 80, and also to distinguish them from each other in their designations, the portion reflected by the workpiece 24 is also referred to in the following as the object beam 65a, and the proportion reflected by the annular face is also referred to as the measuring beam 65b”) (para. 0064; “To ensure that the focal spot 22 is always optimally positioned in relation to the workpiece 24, the machining head 14 has an integrated optical coherence tomograph 26, which continuously measures the distance between the machining head 14 and the workpiece 24, in proximity to the focal spot 22.”) (para. 0074; “In order for the focal spot 22 always to be optimally positioned in relation to the workpiece 24, by means of the robot 12 and/or the focussing optics 28, the machining head 14 comprises an optical coherence tomograph 26, most of which is accommodated in the measuring portion 36 of the housing 30. The function of the coherence tomograph 26 is to continuously measure the distance of the workpiece 24 in relation to the machining head 14 during the laser machining operation. For this purpose, the coherence tomograph 26 has a broadband light source 64, a first beam splitter 66, and a second beam splitter 68, after which the beam path splits into an object arm 70 and a reference arm 72.”) (See also paragraphs 0078, as well as, Fig. 4 and paragraphs 0084-0087; detailing using beams 65A/B, along with coherence tomograph 26 to determine the distance between machine head 14 and workpiece 24).
Schoenleber teaches substantially the claimed invention except for determining a distance to a machining ground by subtracting said first reflection from a third reflection from a machining point of said laser beam and/or a machining depth by subtracting said second reflection from said third reflection.
Schönleber ‘798 teaches that it is known in the art of measuring the depth on a workpiece during laser welding (para. 0001) (para. 0003; “A problem that was previously unsatisfactorily solved when welding or drilling with the aid of laser beams, was keeping the penetration depth of the laser beam at the desired setpoint as accurately as possible. The penetration depth is the axial extent of the vapor capillary that is generated by the laser beam in the workpiece. Only when the penetration depth reaches its setpoint may the desired machining result be obtained. For example, if the penetration depth is not deep enough when welding two metal sheets, there is no, or only incomplete, welding of the two sheets. On the other hand, if the penetration depth is too deep, this may lead to welding through.”) for a machining head (14) to use an optical coherence tomograph (40) to measure distances.  

    PNG
    media_image5.png
    443
    542
    media_image5.png
    Greyscale

Schönleber ‘798 teaches determining a distance to a machining ground by subtracting said first reflection from a third reflection from a machining point of said laser beam and/or a machining depth (depth d) by subtracting said second reflection (second measuring beam 70b, which corresponds to the second measuring beam 65a of Schoenleber ‘350) (para. 0076; “For measuring the penetration depth d, the first measuring beam 70a measures at the first measuring point MPa, the distance of the bottom of the vapor capillary 88 relative to a reference point at which this is possible, for example a point on the surface of the protective glass 38 that is traversed by the optical axis OA. In FIG. 4, this distance is designated a1.”) from said third reflection (measuring beam 70a, which is from a machining point MPa, or the bottom of capillary hole 88, of machining point 36 of the laser beam 19 ) (para. 0077; “At the second measuring point MPb, the second measuring beam 70b measures the distance between the reference point and the surface 91 of the first workpiece 24 surrounding the vapor capillary 88. The penetration depth d then results simply as the difference between the distances a2 and a1.”) (para. 0078; “The measuring light that was guided in the object arm 52 and, after reflection at the measuring points MPa, MPb, that entered the object arm 52 again, is evaluated in order to determine the distances a2 and a1. This portion of the measuring light passes through the further optical fiber 56 back to the fiber coupler 46 and the optical circulator 44 and interferes in the spectrograph 54 with the measuring light which has been reflected in the reference arm 50. The interference signal is fed to a control and evaluation device 114 (see FIG. 2), which then calculates the optical path length difference of the measurement light reflected in the reference arm 50 and in the object arm 52. From this, the distances a1, a2 of the measuring points MPa, MPb may be derived from the common reference point.”).
The advantage of combining the teachings of Schönleber ‘798 is that in doing so would provide a means for maintaining the penetration depth of the laser beam at the desired setpoint as accurately as possible (para. 0003; Schönleber ‘798).
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber with Schönleber ‘798, by adding to the determining a distance step of Schoenleber, with the teachings of Schönleber ‘798, in order to provide a means for maintaining the penetration depth of the laser beam at the desired setpoint as accurately as possible (para. 0003; Schönleber ‘798).
Regarding claims 19-21, the primary combination, as applied in claims 9, 17, and 18, respectively, teaches each claimed limitation.
Schoenleber further teaches wherein the step of determining the distance comprises determining the distance by subtracting said first reflection from said second reflection (para. 0084; “It is to be assumed that the object beam 65a, at a first instant t1, measures a distance dw(t1), and at a subsequent instant t2>t1 measures a distance dw(t2)>dw(t1),”) (para. 0085; “The measuring beam 65b thus measures a distance that would always have to remain constant, without pressure fluctuations, because the reflective annular face 80 is stationary. Owing to the pressure increase between the instants t1 and t2, however, the measuring beam 65b is also subjected to an increase in the optical path length, as a result of which the distance measured by it apparently increases from dr(t1) to dr(t2)>dr(t1).”) (para. 0086; “The value dw′ for the workpiece distance, compensated by the pressure fluctuations, is thus obtained as dw′(t2)=dw(t2)−[(dr(t2)−dr(t1)]) [Here, dw(t2) refers to a distance of beam 65a while dr(t2) refers to a distance of the second beam 65b].
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schoenleber et al. (U.S. Publication 2016/0059350), hereinafter Schoenleber, in view of Schönleber et al. (U.S. Publication 2019/0091798), hereinafter Schönleber ‘798 and in further view of Webster (U.S. Publication 2016/0039045).
Regarding claim 16, the primary combination, as applied in claim 9, teaches each claimed limitation including the optical measurement beam being directed to the reflective reference and to the opening (as detailed in claim 9, above). The primary combination is silent on the optical measurement beam being a continuous measurement beam having a circular diameter greater than a diameter of said opening of said housing in order to simultaneously obtain the first, second, and third reflection (A, B, C).  
Webster teaches that it is known in the art of laser machining devices using interferometry to measure materials (para. 0001) (Figure 2 shows machining head 28 having a laser source 17 and imaging system 21) (para. 0037 and 0142 discloses using optical coherence tomography as the imaging system) (Figure 1 and paragraph 0029 discloses using a plurality of imaging beams 20, which are used to generate measurements) for an optical measurement beam (20) being a continuous measurement beam (para. 0092; “The imaging beams are used to measure, either on a one time basis, once per workpiece basis, over a period of time, at regular or pre-set intervals, continuously, or substantially continuously, one or a combination of two or more keyhole features or parameters.”) having a circular diameter (paragraphs 0066-0070 and 0198) greater than a diameter of an opening of the housing (the opening of the housing of machine head 28 is considered to correspond to the region defined by 18) (para. 0028 discloses that the phase change region, PCR, comprises region 32, 30, and 34) (paragraphs 0068-0070; “…imaging light applied to at least one of the plurality of imaging beam positions is focused to a diameter that is larger than the diameter of the laser beam…,” “…imaging light applied to at least one of the plurality of imaging beam positions is focused to a diameter that encompasses the PCR…,” and “…imaging light applied to at least one of the plurality of imaging beam positions is focused to a diameter that is larger than the PCR…,” respectively) in order to simultaneously obtain the first, second, and third reflection (A, B, C) (para. 0036).  
Therefore, it would have been obvious to someone with ordinary skill in the art at the time the invention was filed to modify Schoenleber, as modified by Schönleber ‘798, with Webster, by modifying the measurement beam of Schoenleber, using optical coherence tomography, with the teachings of Webster, in order to provide a measurement beam having a sufficiently large diameter such that the simultaneous measurement of weld depth and surface reference points of the workpiece can conveniently be achieved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN C DODSON whose telephone number is (571)270-0529. The examiner can normally be reached Mon.-Fri. 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571)270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN C DODSON/Primary Examiner, Art Unit 3761